In a matrimonial action in which the parties were divorced by a judgment dated August 20, 1986, the defendant father appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), dated December 15, 1987, which denied his motion to compel the plaintiff mother to pay him $8,838 per year towards their daughter’s college expenses.
Ordered that the order is affirmed, with costs.
On October 5, 1983, the parties entered into a stipulation of settlement in open court which specifically provided that limited funds would be set aside for the future educational needs of the parties’ two infant issue from the assets of the marriage. Additionally, pursuant to the terms of the judgment of divorce dated August 20, 1986, the plaintiff was obligated to contribute $15 per week for the support of each of the children. In September 1987, the defendant made an application to compel the plaintiff to contribute $8,838 per year towards their daughter’s college expenses. The Supreme Court denied the motion and this appeal ensued.
Inasmuch as the record fails to demonstrate that there has been a change of circumstances which warrants a modification of the 1983 stipulation and the judgment of divorce, the denial of the motion was proper (see, Matter of Brescia v Fitts, 56 NY2d 132; Barravecchio v Barravecchio, 138 AD2d 659; Samuels v Venegas, 126 AD2d 145, 151-152, lv dismissed 70 NY2d 692; Matter of Flanter v Flanter, 123 AD2d 626, 627).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Spatt, Sullivan and Harwood, JJ., concur.